



Exhibit 10.2
SJW GROUP
EXECUTIVE OFFICER SHORT-TERM INCENTIVE PLAN
AS AMENDED AND RESTATED OCTOBER 28, 2020


I.
PURPOSE OF THE PLAN

This SJW Group Executive Officer Short-Term Incentive Plan, as amended and
restated (the “Plan”) is intended to promote the interests of SJW Group (the
“Company”) and its shareholders by maintaining a compensation program to provide
the Company’s executive officers with the opportunity to earn incentive
compensation awards that are tied to the achievement of specific performance
objectives.
The Plan was initially adopted by the Company’s Board of Directors (the “Board”)
on January 30, 2008 and approved by the Company’s shareholders at the 2008
Annual Shareholders Meeting. The Plan was amended and restated by the Board on
January 30, 2013 and approved by the Company’s shareholders at the 2013 Annual
Meeting. The Plan was further amended and restated by the Board on October 28,
2020.
II.
PLAN STRUCTURE

A.    Incentive compensation awards shall be earned under the Plan on the basis
of the Company’s performance measured in terms of one or more pre-established
performance objectives to be attained over a designated performance period (the
“Performance Period”). Each applicable Performance Period under the Plan shall
be established by the Plan Administrator and may range in duration from a
minimum period of twelve (12) months to a maximum period of sixty (60) months.
B.    No incentive compensation award shall be earned with respect to a
particular performance objective unless that performance objective is attained
at the minimum threshold level. The Participant may earn an incentive
compensation award at a dollar amount in excess of the target incentive
compensation award amount set for the Participant for a particular Performance
Period if the applicable performance objectives for that Performance Period are
attained at an above-target level.
C.    The Plan Administrator shall have the discretionary authority to reduce
the actual incentive compensation award amount payable to any Participant below
the amount that would otherwise be payable to that individual based solely on
the attained level of the performance objectives for the applicable Performance
Period. In no event, however, may the Plan Administrator increase the incentive
compensation award amount payable to a Participant beyond the maximum incentive
compensation award amount set for the attained level of performance.
III.
PLAN ADMINISTRATION

A.    The Plan shall be administered by a committee of two or more non-employee
members of the Board. Such committee in its capacity as administrator of the
Plan (the “Plan Administrator”) shall have full power and authority (subject to
the express provisions of the Plan) to:
(i)
establish the duration of each Performance Period;

(ii)
select the eligible individuals who are to participate in the Plan for such
Performance Period;

(iii)
determine the specific performance objectives for each Performance Period at one
or more designated levels of attainment and set the incentive compensation award
potential for each participant at each corresponding level of attainment;

(iv)
determine the attained level of the applicable performance objectives for the
Performance Period and determine, on the basis of such level of attainment, the
actual incentive compensation award amount for each participant in an amount not
to exceed his or her maximum incentive compensation award potential for the
level of attainment; and

(v)
exercise discretionary authority, when appropriate, to reduce the actual
incentive compensation award amount payable to any participant below his or her
incentive compensation award potential for the level at which the applicable
performance objectives for the Performance Period are attained.

B.    The Plan Administrator shall also have full power and authority to
interpret and construe the provisions of the Plan and adopt rules and
regulations for the administration of the Plan.
C.    Decisions of the Plan Administrator shall be final and binding upon all
parties who may have an interest in the Plan or any incentive compensation award
amount payable under the Plan.
IV.
ELIGIBILITY AND PARTICIPATION

A.    The individuals eligible to participate in the Plan shall be limited to:
(i) the executive officers of the Company subject to the short-swing trading
provisions of Section 16 of the Securities Exchange Act of 1934, as amended, and
(ii) other key employees of the Company or its subsidiaries. The Plan
Administrator shall have complete discretion in selecting the eligible
individuals who are to participate in the Plan for one or more Performance
Periods.
B.    An individual selected for participation in the Plan for a Performance
Period shall cease to be a participant and shall not be entitled to any
incentive compensation award payment for that Performance Period if such
individual ceases Employee status for any reason prior to the date that
Performance Period ends (the “Completion Date”); provided, however, that the
following participants shall receive a portion of the actual incentive
compensation award to which they would otherwise have been entitled pursuant to
Articles V and VI, on the basis of the level at which the applicable performance
objectives are in fact attained for that Performance Period, had they continued
in Employee status through the Completion Date:
(i)
any participant who ceases Employee status prior to the Completion Date by
reason of death or Disability;

(ii)
any participant whose Employee status terminates under circumstances entitling
that individual to a full or pro-rata incentive compensation award pursuant to
the express terms of any agreement or arrangement to which that individual and
the Company are parties; and

(iii)
any participant whose Employee status terminates under special circumstances
that warrant, in the Plan Administrator’s sole discretion, a pro-rated incentive
compensation award for that Performance Period.

C.    In no event shall the incentive compensation award paid to any participant
pursuant to Paragraph IV.B exceed the dollar amount determined by dividing:
(i) the actual incentive compensation award to which that participant would have
become entitled pursuant to Articles V and VI, on the basis of the level at
which the applicable performance objectives for the Performance Period are in
fact attained, had he or she continued in Employee status through the Completion
Date by (ii) a fraction the numerator of which is the number of days such
individual remained in active Employee status during that Performance Period and
the denominator of which is the total number of days in such Performance
Period; provided, however, that a participant covered under subparagraph (ii) of
Paragraph IV.B may become entitled, pursuant to the terms of his or her
agreement or arrangement with the Company, to the full amount of the incentive
compensation award earned for the Performance Period on the basis of the level
at which the applicable performance objectives are in fact attained.
D.    For purposes of this Article IV, the following definitions shall be in
effect:
(i)
A participant shall be deemed to continue in “Employee” status for so long as
that individual remains in the employ of the Company or any parent or subsidiary
of the Company.

(ii)
A participant shall be deemed to have ceased Employee status by reason of
a “Disability” if such cessation of Employee status occurs by reason of any
medically determinable physical or mental impairment expected to result in death
or to be of continuous duration of twelve (12) months or more.

(iii)
Each corporation (other than the Company) in an unbroken chain of corporations
ending with the Company shall be considered to be a “parent” of the Company,
provided that each such corporation (other than the Company) owns, at the time
of the determination, stock possessing fifty percent (50%) or more of the total
combined voting power of all classes of stock in one of the other corporations
in such chain.

(iv)
Each corporation (other than the Company) in an unbroken chain of corporations
beginning with the Company shall be considered to be a “subsidiary” of the
Company, provided that each such corporation (other than the last corporation in
the unbroken chain) owns, at the time of determination, stock possessing more
than fifty percent (50%) of the total combined voting power of all classes of
stock in one of the other corporations in such chain.

E.    A participant who is absent from active Employee status for a portion of a
Performance Period by reason of an authorized leave of absence shall not be
deemed to have ceased Employee status during the period of that leave. However,
any incentive compensation award to which such participant may otherwise become
entitled under the Plan for that Performance Period based on the level at which
the applicable performance objectives for such Performance Period are in fact
attained shall be pro-rated based on the portion of that Performance Period
during which that individual is in active working status and not on such leave
of absence, unless the Plan Administrator otherwise deems it appropriate under
the circumstances to provide that individual with the full incentive
compensation award that he or she would have earned for that Performance Period,
on the basis of the level at which the applicable performance objectives are in
fact attained, had there been no leave of absence.
V.
DETERMINATION OF PERFORMANCE GOALS AND POTENTIAL INCENTIVE COMPENSATION AWARD
AMOUNTS

A.    Participants shall be eligible to earn a cash incentive compensation award
under the Plan for each Performance Period for which one or more performance
objectives established by the Plan Administrator for that Performance Period are
attained. The Plan Administrator shall establish the specific performance
objectives for each Performance Period. In no event may a performance objective
be established at a time when there exists no substantial uncertainty as to its
attainment.
B.    For each Performance Period, the performance objectives may be based on
one or more of the following criteria: (i) pre-tax or after-tax earnings, profit
or net income; (ii) revenue or revenue growth; (iii) earnings per share;
(iv) return on assets, capital, shareholder equity or rate base; (v) total
shareholder return; (vi) gross or net profit margin; (vii) cash flow, operating
cash flow or free cash flow; (viii) approved rate increases; (ix) earnings or
operating income before interest, taxes, depreciation, amortization and/or
charges for stock-based compensation; (x) increases in customer base;
(xi) operating income, net operating income or net operating income after
recorded tax expense; (xii) operating profit, net operating profit or net
operating profit after recorded tax expense; (xiii) operating margin; (xiv) cost
reductions or other expense control objectives; (xv) market price of the Common
Stock, whether measured in absolute terms or in relationship to earnings or
operating income; (xvi) compliance with applicable environmental requirements or
applicable regulatory requirements; (xvii) budget objectives; (xviii) working
capital; (xix) mergers, acquisitions or divestitures; (xx) attainment of water
industry objectives measured in terms of water quality, service, reliability and
efficiency; (xxi) measures of customer satisfaction; (xxii) property purchases
or sales; (xxiii) construction goals; (xxiv) plant utilization or capacity;
(xxv) litigation or regulatory resolution goals; (xxvi) rate base objectives;
(xxvii) credit rating; (xxviii) application approvals; (xxix) economic value
added; (xxx) productivity goals; (xxxi) capital budget or capital expenditures;
(xxxii) objectives tied to capital growth; (xxxiii) human capital measures or
metrics; (xxxiv) strategic plan development and implementation and/or
achievement of synergy targets; (xxxv) environmental, social and governance
efforts and improvements; and (xxxvi) operational and organization goals. Each
performance criteria may be based upon the attainment of specified levels of the
Company’s performance under one or more of the measures described above either
in terms of the Company’s performance or in relation to the performance of other
entities and may also be based on the performance of any of the Company’s
business units or divisions or any Parent or Subsidiary. In addition, one or
more of such performance criteria may be measured in terms of percentage
achievement of the budgeted amounts established for those criteria. Each
applicable Performance Goal may include a minimum threshold level of performance
below which no Award will be earned, levels of performance at which specified
portions of an Award will be earned and a maximum level of performance at which
an Award will be fully earned. Each applicable performance goal may provide for
appropriate adjustments or exclusions for one or more of the following items:
(a) asset impairments or write-downs; (b) litigation and governmental
investigation expenses, and amounts paid with respect to judgments, verdicts and
settlements in connection therewith; (c) the effect of changes in tax law,
accounting principles, any public utility commission rules and regulations or
any other such laws, regulations or provisions affecting reported results;
(d) accruals for reorganization and restructuring programs; (e) costs and
expenses incurred in connection with mergers and acquisitions; (f) any
extraordinary or nonrecurring items; (g) bonus or incentive compensation costs
and expenses associated with cash-based awards made under the Plan, the
Company’s Long-Term Incentive Plan, or other cash-paid bonus or incentive
compensation plans or arrangements of the Company or any Parent or Subsidiary;
(h) items of income, gain, loss or expense attributable, in the year of
acquisition, to the operations of any business acquired by the Company or any
Parent or Subsidiary; (i) items of income, gain, loss or expense attributable to
any joint venture in which the Company or any Parent or Subsidiary participates;
(j) items of income, gain, loss or expense attributable to one or more business
operations divested by the Company or any Parent or Subsidiary or the gain or
loss realized upon the sale of any such business or the assets thereof; and
(k) the effects of any corporate transaction, such as a merger, consolidation,
separation or reorganization.
C.    For each performance objective, the Plan Administrator may establish up to
three (3) designated levels of attainment: threshold, target and above-target
levels of attainment. At the time the performance objectives for a particular
Performance Period are established, the Plan Administrator shall also set the
incentive compensation award potential for each participant at each of the
designated performance levels. Alternatively, the Plan Administrator may
establish a linear formula for determining the incentive compensation award
potential at various points of performance goal attainment. Under no
circumstance, however, shall the aggregate incentive compensation award
potential for any participant for any Performance Period exceed the applicable
Maximum Incentive Compensation Award Amount set forth in Paragraph VI.B.
D.    The actual incentive compensation award to be paid for each Performance
Period shall be determined by the Plan Administrator on the basis of the level
at which each of the performance objectives applicable to that Performance
Period is in fact attained. Accordingly, each performance objective shall be
measured separately in terms of actual level of attainment and shall be
weighted, equally or in such other proportion as the Plan Administrator shall
determine at the time such performance objectives are established, in
determining the actual incentive compensation award payable to each participant
for the Performance Period. For example, if four (4) performance objectives are
established for the Performance Period and weighted equally, then each of those
objectives attained at target level will contribute an amount equal to
twenty-five percent (25%) of the total incentive compensation award payable to
the participant at target level performance, and each objective attained at
above-target level will contribute an amount equal to twenty-five percent (25%)
of the total incentive compensation award payable to the participant at
above-target level performance. However, no incentive compensation award amount
shall be payable with respect any performance objective, unless the specified
threshold level for that objective is attained.
E.    The Plan Administrator shall determine the actual level of attainment of
each performance objective for the Performance Period before any incentive
compensation award is paid for that Performance Period.
VI.
INDIVIDUAL INCENTIVE COMPENSATION AWARDS

A.    The actual incentive compensation award to be paid to each participant for
a particular Performance Period will be determined on the basis of the incentive
compensation award potential established for that individual at the various
levels of attainment designated for each of the performance objectives
applicable to that Performance Period. Should the actual level of attainment of
any such performance objective be between two of the designated levels, then the
participant’s incentive compensation award potential will be interpolated on a
straight-line basis. In no event shall any participant be awarded total
incentive compensation in excess of the amount determined on the basis of the
incentive compensation award potential (as so interpolated) established for the
particular level at which each of the applicable performance objectives for the
Performance Period is in fact attained. However, the Plan Administrator shall
have the discretion to reduce or eliminate the incentive compensation award that
would otherwise be payable with respect to one or more performance objectives
based on their level of attainment as determined by the Plan Administrator.
B.    The maximum incentive compensation award payment under the Plan (the
“Maximum Incentive Compensation Award Amount”) that any one participant may
receive shall be limited to One Million Dollars ($1,000,000) for each full or
partial calendar year included within the applicable Performance Period, up to a
maximum award of Five Million Dollars ($5,000,000) for any Performance Period
with a maximum duration of sixty (60) months.
C.    Except as otherwise provided in Paragraphs IV.B and C above, no
participant shall accrue any right to receive an incentive compensation award
under the Plan unless that participant remains in Employee status through the
Completion Date of the Performance Period. Accordingly, no incentive
compensation award payment shall be made to any participant who ceases Employee
status prior to the Completion Date, provided, however, that the provisions of
Paragraphs IV.B and C shall govern the incentive compensation award entitlement
of participants whose Employee status terminates under the various circumstances
set forth in those provisions.
D.    The actual incentive compensation award which a participant earns for a
particular Performance Period shall be paid pursuant to the following
procedures:
(i)
Within sixty (60) days following the completion of the Performance Period, the
Plan Administrator shall meet to determine the actual levels at which the
performance objectives for such period have been attained and determine, on the
basis of such levels of attainment, the actual incentive compensation award
amount to be paid to each participant for that Performance Period.

(ii)
Within fifteen (15) business days following the completion of such determination
process, the actual incentive compensation award amount determined for each
participant shall be paid, subject to the Company’s collection of all applicable
federal, state and local income and employment withholding taxes.

(iii)
The incentive compensation award earned for each Performance Period shall be
paid no later than the first business day of March of the calendar year (the
“Post-Performance Year”) immediately following the calendar year in which the
Completion Date for that Performance Period occurs. In no event will an
incentive compensation award be paid earlier than the first day of the
Post-Performance Year, unless an earlier payment date for such incentive
compensation award would not otherwise result in adverse tax consequences under
Section 409A of the Code. A participant may, however, defer the receipt of his
or her incentive compensation award payment until separation from service or
other designated date through a timely election made under the Company’s Special
Deferral Election Plan.

E.    All incentive compensation award payments shall be made in cash.
VII.
GENERAL PROVISIONS

A.    The Plan and all rights hereunder shall be construed, administered and
governed in all respects in accordance with the laws of the State of California
without resort to its conflict-of-laws provisions. If any provision of the Plan
shall be held by a court of competent jurisdiction to be invalid or
unenforceable, the remaining provisions of the Plan shall continue in full force
and effect.
B.    The Plan is intended to comply with the applicable requirements of Code
Section 409A and the Treasury Regulations thereunder. However, payments to
participants for one or more Performance Periods may be structured so as to
comply with the “short term deferral exception” to Code Section 409A.
Accordingly, for those particular Performance Periods, the provisions of the
Plan shall be applied, construed and administered so that payments made for
those Performance Periods qualify for such exception, to the maximum extent
allowable. However, to the extent the incentive compensation award program in
effect for any Performance Period is deemed to constitute a deferred
compensation arrangement subject to the requirements of Code Section 409A, the
provisions of the Plan applicable to that Performance Period shall be applied,
construed and administered so that the incentive compensation award payments for
that Performance Period are made in compliance with the applicable requirements
and limitations of Code Section 409A. In addition, should there arise any
ambiguity as to whether any other provisions of the Plan would contravene one or
more applicable requirements or limitations of Code Section 409A and the
Treasury Regulations thereunder, such provisions shall be interpreted,
administered and applied in a manner that complies with the applicable
requirements of Code Section 409A and the Treasury Regulations thereunder.
C.    The Plan Administrator may at any time amend, suspend or terminate the
Plan, provided such action does not adversely affect the rights and interests of
participants accrued to date under the Plan or otherwise impair their ability to
earn an incentive compensation award based upon the performance objectives
established by the Plan Administrator for the then-current Performance Period.
D.    Neither the action of the Company in establishing or maintaining the Plan,
nor any action taken under the Plan by the Plan Administrator, nor any provision
of the Plan itself shall be construed so as to grant any person the right to
remain in Employee status for any period of specific duration, and each
participant shall at all times remain an Employee at-will and may accordingly be
discharged at any time, with or without cause and with or without advance notice
of such discharge.
E.    The terms and conditions of the Plan, together with the obligations and
liabilities of the Company that accrue hereunder, shall be binding upon any
successor to the Company, whether by way of merger, consolidation,
reorganization or other change in ownership or control of the Company.
F.    No participant shall have the right to transfer, alienate, pledge or
encumber his or her interest in the Plan, and such interest shall not (to the
maximum permitted by law) be subject to the claims of the participant’s
creditors or to attachment, execution or other process of law. However, should a
participant die before payment is made of the actual incentive compensation
award to which he or she has become entitled under the Plan, then that incentive
compensation award shall be paid to the executor or other legal representative
of his or her estate.
G.    No amounts accrued or earned under the Plan shall actually be funded, set
aside or otherwise segregated prior to actual payment. The obligation to pay the
incentive compensation award that actually becomes due and payable under the
Plan shall at all times be an unfunded and unsecured obligation of the Company.
Participants shall have the status of general creditors and shall look solely
and exclusively to the general assets of the Company for payment.





